                              Case 4:19-cv-00044-BMM Document 138-2 Filed 04/29/20 Page 1 of 11                                                                              E
                                                                                                                                                                                  A L E




                                                                                                                                                                        S




                                                                                                                                                                                          D
                                                                                                                                                                         D




                                                                                                                                                                                          Y
                                                                                                                                                                             OC           F
                                                                                                                                                                                  VERI


           AGA Affidavit Michael Murray.pdf

            DocVerify ID:                     2872E909-3AA0-4EC9-86A8-951DD8F5B0A7
            Created:                          April 29, 2020 08:19:27 -8:00
            Pages:                            10
            Remote Notary:                    Yes / State: VA


           This document is a DocVerify VeriVaulted protected version of the document named above. It was created by a notary or on the behalf of a
           notary, and it is also a DocVerify E-Sign document, which means this document was created for the purposes of Electronic Signatures and/or
           Electronic Notary. Tampered or altered documents can be easily verified and validated with the DocVerify veriCheck system. This remote online
           notarization involved the use of communication technology.

           Go to www.docverify.com at any time to verify or validate the authenticity and integrity of this or any other DocVerify VeriVaulted document.




           E-Signature Summary

           E-Signature 1: Michael Leonardo Murray (MLM)
           April 29, 2020 08:44:11 -8:00 [651F4B7D4246] [98.169.58.21]
           mmurray@aga.org (Principal) (ID Verified)
           E-Signature Notary: Rhonda Jo Piper (rjp)
           April 29, 2020 08:44:11 -8:00 [6EAB07B78237] [74.217.93.166]
           rpiper@hunton.com
           I, Rhonda Jo Piper, did witness the participants named above electronically
           sign this document.




DocVerify documents cannot be altered or tampered with in any way once they are protected by the DocVerify VeriVault System. Best viewed with Adobe Reader or Adobe Acrobat.
All visible electronic signatures contained in this document are symbolic representations of the persons signature, and not intended to be an accurate depiction of the persons actual signature
as defined by various Acts and/or Laws.




DocVerify ID: 2872E909-3AA0-4EC9-86A8-951DD8F5B0A7
                                                                                                                      Generated Cover Page    951DD8F5B0A7
www.docverify.com
                                                                                                                   Case 4:19-cv-00044-BMM Document 138-2 Filed 04/29/20 Page 2 of 11



                                                                                                                                     IN THE UNITED STATES DISTRICT COURT
                                                                                                                                         FOR THE DISTRICT OF MONTANA
                                                                                                                                             GREAT FALLS DIVISION

                                                                                                         NORTHERN PLAINS RESOURCE
                                                                                                         COUNCIL, et al.,

                                                                                                                                                Plaintiffs,

                                                                                                                    v.                                        Case No. 4:19-cv-00044-GF-BMM
                                                                                                         U.S. ARMY CORPS OF ENGINEERS,
                                                                                                         et al.,

                                                                                                                                              Defendants,

                                                                                                                    and
                                                                                                         THE STATE OF MONTANA,
                                                                                                         TRANSCANADA KEYSTONE
                                                                                                         PIPELINE, LP, TC ENERGY
                                                                                                         CORPORATION, AMERICAN GAS
                                                                                                         ASSOCIATION, AMERICAN
                                                                                                         PETROLEUM INSTITUTE,
                                                                                                         ASSOCIATION OF OIL PIPE LINES,
                                                                                                         INTERSTATE NATURAL GAS
                                                                                                         ASSOCIATION OF AMERICA, and
2872E909-3AA0-4EC9-86A8-951DD8F5B0A7 --- 2020/04/29 08:19:27 -8:00 --- Remote Notary




                                                                                                         NATIONAL RURAL ELECTRIC
                                                                                                         COOPERATIVE ASSOCIATION,
                                                                                                                                     Defendant-Intervenors.

                                                                                                                                       AFFIDAVIT OF MICHAEL L. MURRAY,
                                                                                                                                      FOR THE AMERICAN GAS ASSOCIATION

                                                                                                                    1.         My name is Michael L. Murray. I am the General Counsel of the

                                                                                                         American Gas Association (“AGA”). My business address is 400 North Capitol

                                                                                                         Street, NW, Washington, DC 20001.




                                                                                       DocVerify ID: 2872E909-3AA0-4EC9-86A8-951DD8F5B0A7
                                                                                                                                                                        Page 1 of 10   1951DD8F5B0A7
                                                                                       www.docverify.com
                                                                                                                   Case 4:19-cv-00044-BMM Document 138-2 Filed 04/29/20 Page 3 of 11



                                                                                                                    2.         I am offering this affidavit in support of the NWP 12 Coalition’s

                                                                                                         Memorandum in Support of the Federal Defendants’ Motion for Partial Stay

                                                                                                         Pending Appeal in the above captioned case. (Doc. 131).

                                                                                                                    3.         The AGA, founded in 1918, is a national trade association that

                                                                                                         represents more than 200 local energy companies that deliver clean natural gas

                                                                                                         throughout the United States. There are more than 74 million residential,

                                                                                                         commercial and industrial natural gas customers in the U.S., of which 95 percent—

                                                                                                         more than 71 million customers—receive their gas from AGA members. AGA is

                                                                                                         an advocate for natural gas utility companies and their customers and provides a

                                                                                                         broad range of programs and services for member natural gas pipelines, marketers,

                                                                                                         gatherers, international natural gas companies and industry associates. Today,

                                                                                                         natural gas meets more than one-fourth of the United States’ energy needs.

                                                                                                                    4.         AGA members across the country rely on the U.S. Army Corps of
2872E909-3AA0-4EC9-86A8-951DD8F5B0A7 --- 2020/04/29 08:19:27 -8:00 --- Remote Notary




                                                                                                         Engineers’ (“Corps”) nationwide permit (“NWP”) program under Clean Water Act

                                                                                                         (“CWA”) section 404 to obtain streamlined approvals for gas pipe installation and

                                                                                                         maintenance projects. Natural gas utilities construct and maintain natural gas

                                                                                                         distribution lines and intra-state pipelines in communities across the United States.

                                                                                                         Such projects are essential for providing safe, reliable transportation of cleaner

                                                                                                         burning natural gas to businesses and residences. Gas distribution lines can cover

                                                                                                         many miles and often must cross streams, wetlands, or other waters of the United



                                                                                                                                                           2
                                                                                       DocVerify ID: 2872E909-3AA0-4EC9-86A8-951DD8F5B0A7
                                                                                                                                                                          Page 2 of 10   2951DD8F5B0A7
                                                                                       www.docverify.com
                                                                                                                   Case 4:19-cv-00044-BMM Document 138-2 Filed 04/29/20 Page 4 of 11



                                                                                                         States. Utilities take steps to avoid such stream and wetland crossings where

                                                                                                         feasible. However, it is not always feasible. When a new pipe must be laid to

                                                                                                         serve a community or power plant or commercial customer, there may be limited

                                                                                                         routes available to reach that community or customer. Projects to replace existing

                                                                                                         pipelines with new pipe must follow the existing route and utility right-of-way.

                                                                                                                    5.         The Corps has issued a utility line general permit for over forty years,

                                                                                                         in recognition of the fact that utility line activities, such as AGA members’ natural

                                                                                                         gas transmission and distribution line projects, usually have limited, temporary

                                                                                                         impacts on aquatic resources. When the projects must cross a stream or wetland,

                                                                                                         the impact is typically limited because these long, narrow projects affect an area

                                                                                                         limited in width, some only a few yards wide, and each stream or wetland crossing

                                                                                                         is usually completed within a short time.

                                                                                                                    6.         Natural gas utilities are allowed to use NWP 12 only if certain terms
2872E909-3AA0-4EC9-86A8-951DD8F5B0A7 --- 2020/04/29 08:19:27 -8:00 --- Remote Notary




                                                                                                         and conditions are met, including conditions designed to minimize sedimentation

                                                                                                         and other impacts of the activity. NWP 12 requires that natural, pre-construction

                                                                                                         contours be restored after crossings are completed and the revegetation of areas

                                                                                                         affected by temporary fills. Other federal and state regulatory programs often

                                                                                                         apply to these projects. For example, EPA and/or delegated States under CWA

                                                                                                         section 402 require construction storm water permits that require best management

                                                                                                         practices to control sediment from leaving the site of construction, and local



                                                                                                                                                            3
                                                                                       DocVerify ID: 2872E909-3AA0-4EC9-86A8-951DD8F5B0A7
                                                                                                                                                                           Page 3 of 10   3951DD8F5B0A7
                                                                                       www.docverify.com
                                                                                                                   Case 4:19-cv-00044-BMM Document 138-2 Filed 04/29/20 Page 5 of 11



                                                                                                         governments often impose additional requirements through their own construction

                                                                                                         storm water permitting ordinances.

                                                                                                                    7.         AGA members have relied on NWP 12 authorizations for many years,

                                                                                                         back to the inception of the NWP program in 1977, to install natural gas

                                                                                                         transmission and distribution pipelines. AGA members are diligent in designing

                                                                                                         and implementing their natural gas transmission and distribution pipeline projects

                                                                                                         to conform to the requirements of NWP 12.

                                                                                                                    8.         AGA’s over 200-member local utility companies and millions of their

                                                                                                         customers in all 50 states are significantly and immediately impacted by this

                                                                                                         Court’s Order issued April 15, 2020. (Doc. 130). If AGA members cannot rely on

                                                                                                         NWP 12, they will instead need to coordinate every planned utility line project

                                                                                                         with the Corps to find alternative CWA authorizations, or obtain hundreds of

                                                                                                         individual CWA section 404 permits. The delay is particularly concerning at a
2872E909-3AA0-4EC9-86A8-951DD8F5B0A7 --- 2020/04/29 08:19:27 -8:00 --- Remote Notary




                                                                                                         time when natural gas utilities’ workforce and resources are already strained by

                                                                                                         response to the COVID-19 Pandemic (“Pandemic”).

                                                                                                                    9.         In AGA members’ experience, the individual permit process can add

                                                                                                         approximately 9-18 months to a project. That processing time is highly likely to

                                                                                                         increase if NWP 12 cannot be relied on and the Corps must process tens of

                                                                                                         thousands of additional projects through individual permits. AGA members have

                                                                                                         significant concerns regarding the availability of sufficient staff at the Corps and



                                                                                                                                                          4
                                                                                       DocVerify ID: 2872E909-3AA0-4EC9-86A8-951DD8F5B0A7
                                                                                                                                                                       Page 4 of 10   4951DD8F5B0A7
                                                                                       www.docverify.com
                                                                                                                   Case 4:19-cv-00044-BMM Document 138-2 Filed 04/29/20 Page 6 of 11



                                                                                                         coordinating agencies to review these additional projects through the individual

                                                                                                         permit process.

                                                                                                                    10.        For example, one of our member utilities with operations in several

                                                                                                         Midwestern and Southern states reports that if NWP 12 is unavailable, as a result

                                                                                                         of this Court’s Order, there will be severe impacts on its current and projected

                                                                                                         workload. The member reports that it often needs to use NWP 12 for natural gas

                                                                                                         transmission pipeline projects and gas distribution main replacement work as it

                                                                                                         upgrades its systems to protect the safety of communities and the surrounding

                                                                                                         environment. It is critically important for the company to be able to continue that

                                                                                                         work in a timely manner to ensure its systems can provide a safe and reliable

                                                                                                         source of energy to hospitals, other Pandemic essential businesses and residential

                                                                                                         customers. The member has hundreds of such projects with minimal impacts that

                                                                                                         fall under the terms and conditions of NWP 12. This work would be seriously
2872E909-3AA0-4EC9-86A8-951DD8F5B0A7 --- 2020/04/29 08:19:27 -8:00 --- Remote Notary




                                                                                                         delayed if the member must coordinate every such utility project with the Corps to

                                                                                                         find alternative CWA coverage.

                                                                                                                    11.        The company is working diligently to replace older vintage cast iron

                                                                                                         and unprotected steel pipe to improve safety and reliability and to reduce methane

                                                                                                         emissions to fulfill its commitments to the jurisdictional state utility commissions

                                                                                                         and the U.S. EPA’s voluntary Methane Challenge program. If the member cannot

                                                                                                         rely on NWP 12 as a result of this Court’s Order, there will be serious delays in



                                                                                                                                                           5
                                                                                       DocVerify ID: 2872E909-3AA0-4EC9-86A8-951DD8F5B0A7
                                                                                                                                                                         Page 5 of 10   5951DD8F5B0A7
                                                                                       www.docverify.com
                                                                                                                   Case 4:19-cv-00044-BMM Document 138-2 Filed 04/29/20 Page 7 of 11



                                                                                                         this pipe replacement process, jeopardizing safety, reliability and planned

                                                                                                         greenhouse gas reductions. Increased costs due to construction delays will likely

                                                                                                         increase energy costs to residential and commercial customers, at a time when

                                                                                                         many of those customers have lost revenue or jobs and are struggling financially

                                                                                                         due to the Pandemic stay-at-home orders. In addition, the company has many

                                                                                                         projects planned to install new lines to provide new natural gas service to

                                                                                                         customers and communities that have requested service, and these projects may

                                                                                                         now be delayed many more months.

                                                                                                                    12.        An AGA member interstate natural gas pipeline company reports that

                                                                                                         the company routinely relies on NWP 12 for more than hundreds of minor

                                                                                                         interstate and smaller intrastate projects annually across several states. These

                                                                                                         include projects authorized by the Federal Energy Regulatory Commission’s

                                                                                                         (“FERC”) Blanket Automatic Certificate and smaller intrastate expansion and
2872E909-3AA0-4EC9-86A8-951DD8F5B0A7 --- 2020/04/29 08:19:27 -8:00 --- Remote Notary




                                                                                                         operations and maintenance projects. In reliance on its ability to utilize NWP 12

                                                                                                         through its expiration date in March, 2022, the company planned to submit NWP

                                                                                                         12 Pre-Construction Notifications (“PCNs”) within the next few months in Corps

                                                                                                         Districts located in Texas, Mississippi and other states for: (1) several projects to

                                                                                                         make existing lines “piggable” to allow pipeline safety integrity inspections and

                                                                                                         repairs using a robotic in-line inspection tool; and (2) projects to improve natural

                                                                                                         gas pipeline safety and reliability for customers by removing and replacing existing



                                                                                                                                                         6
                                                                                       DocVerify ID: 2872E909-3AA0-4EC9-86A8-951DD8F5B0A7
                                                                                                                                                                       Page 6 of 10   6951DD8F5B0A7
                                                                                       www.docverify.com
                                                                                                                   Case 4:19-cv-00044-BMM Document 138-2 Filed 04/29/20 Page 8 of 11



                                                                                                         pipe. These projects will be delayed if they instead require individual permits or

                                                                                                         other CWA authorizations as a result of this Court’s Order.

                                                                                                                    13.        Another AGA member gas utility company operating outside

                                                                                                         Montana reports that almost every one of their natural gas transmission pipeline

                                                                                                         projects relies on NWP 12, and many of their larger local distribution gas main

                                                                                                         projects require NWP 12. This company and other AGA member companies

                                                                                                         report that the bulk of projects that rely on NWP 12 fall into one of three project

                                                                                                         categories, as described in the paragraphs below: (1) State Government-Required

                                                                                                         Relocation of Gas Lines; (2) Federal Gas Transmission Pipeline Safety Integrity

                                                                                                         Projects; and (3) Necessary System Infrastructure. In addition, they rely on NWP

                                                                                                         12 for access to pipeline and utility rights-of-way (“ROW”) for maintaining

                                                                                                         vegetation, as required by pipeline safety regulations of the U.S. Department of

                                                                                                         Transportation (“DOT”) Pipeline and Hazardous Materials Administration
2872E909-3AA0-4EC9-86A8-951DD8F5B0A7 --- 2020/04/29 08:19:27 -8:00 --- Remote Notary




                                                                                                         (“PHMSA”) under 49 C.F.R. Part 172.

                                                                                                                    14.        NWP 12 is essential to facilitate numerous projects for AGA members

                                                                                                         across the country for relocating existing natural gas intrastate transmission

                                                                                                         pipelines and local distribution mains located within state DOT ROWs for road-

                                                                                                         widening projects. State DOTs across the country require AGA member

                                                                                                         companies to move gas lines before the state DOTs begin construction to widen

                                                                                                         state roads and highways. Therefore, state DOTs typically require AGA member



                                                                                                                                                         7
                                                                                       DocVerify ID: 2872E909-3AA0-4EC9-86A8-951DD8F5B0A7
                                                                                                                                                                       Page 7 of 10   7951DD8F5B0A7
                                                                                       www.docverify.com
                                                                                                                   Case 4:19-cv-00044-BMM Document 138-2 Filed 04/29/20 Page 9 of 11



                                                                                                         companies to meet strict deadlines for relocating gas lines within the state road

                                                                                                         ROWs. If these state government-required deadlines for relocating gas lines are

                                                                                                         not met, AGA member companies typically would incur penalty costs and the

                                                                                                         delays will increase the state DOT road project costs, thereby increasing costs for

                                                                                                         state taxpayers.

                                                                                                                    15.        AGA members also rely on NWP 12 for projects necessary to meet

                                                                                                         PHMSA’s Transmission Integrity Management Program (“TIMP”) requirements

                                                                                                         under 40 C.F.R. Part 172. The TIMP regulations require that if such pipeline

                                                                                                         integrity projects cannot be completed by specific deadlines, then the operator is

                                                                                                         required by the PHMSA TIMP regulations to reduce line pressures or remove

                                                                                                         pipelines from service altogether until the integrity testing requirements can be

                                                                                                         met. If NWP 12 is unavailable for these projects as a result of the Court’s Order,

                                                                                                         thousands of pipeline integrity testing projects will be subject to potential delays,
2872E909-3AA0-4EC9-86A8-951DD8F5B0A7 --- 2020/04/29 08:19:27 -8:00 --- Remote Notary




                                                                                                         triggering PHMSA requirements to reduce pressure or shut down service, and

                                                                                                         thereby reducing energy service to electric generating plants, residential,

                                                                                                         commercial and industrial customers across the country who rely on natural gas.

                                                                                                                    16.        AGA members nationwide also rely on NWP 12 for System

                                                                                                         Infrastructure Projects necessary to meet customer demands in growing markets.

                                                                                                         As areas expand with new residential, commercial, and industrial developments,

                                                                                                         including hospitals and COVID-19 essential businesses, the demand for natural gas



                                                                                                                                                         8
                                                                                       DocVerify ID: 2872E909-3AA0-4EC9-86A8-951DD8F5B0A7
                                                                                                                                                                      Page 8 of 10   8951DD8F5B0A7
                                                                                       www.docverify.com
                                                                                                                  Case 4:19-cv-00044-BMM Document 138-2 Filed 04/29/20 Page 10 of 11



                                                                                                         has increased. Existing pipelines need to be replaced with larger diameter

                                                                                                         pipelines or new pipelines need to be installed to increase capacity to serve

                                                                                                         customers who rely on natural gas. Several AGA member companies also have

                                                                                                         U.S. military bases within their service territories that require natural gas system

                                                                                                         infrastructure upgrades to serve their mission readiness. If NWP 12 is unavailable,

                                                                                                         these System Infrastructure Projects will be subject to potential delays—where

                                                                                                         individual permits are required—and energy service to these civilian and military

                                                                                                         customers across the country may be undermined.
2872E909-3AA0-4EC9-86A8-951DD8F5B0A7 --- 2020/04/29 08:19:27 -8:00 --- Remote Notary




                                                                                                                                                   9
                                                                                       DocVerify ID: 2872E909-3AA0-4EC9-86A8-951DD8F5B0A7
                                                                                                                                                                   Page 9 of 10   9951DD8F5B0A7
                                                                                       www.docverify.com
                                                                                                                         Case 4:19-cv-00044-BMM Document 138-2 Filed 04/29/20 Page 11 of 11



                                                                                                                                                       CERTIFICATION

                                                                                                                              I certify that the foregoing statements made by me are true. I am aware that,

                                                                                                         if any of the foregoing statements made by me are willfully false, I am subject to

                                                                                                         punishment.

                                                                                                                              Executed this 29th day of April, 2020.

                                                                                                                                                                                                      651F4B7D4246



                                                                                                                                                               Michael Leonardo Murray

                                                                                                                                                              Michael L. Murray
                                                                                                                                                                Signed on 2020/04/29 08:44:11 -8:00




                                                                                                         Commonwealth of Virginia

                                                                                                         County of ________________
                                                                                                                   Chesterfield




                                                                                                         Subscribed and sworn to before me this29th
                                                                                                                                                 ___day of __________,
                                                                                                                                                           April       2020.

                                                                                                                                        6EAB07B78237
                                                                                                                                                                                                                        Rhonda Jo Piper
                                                                                                         _____________________________________
                                                                                                                                                                                                                        DocVerify

                                                                                                                                                                                                                        Registration # 223328
                                                                                                                                                                                                                        Electronic Notary Public
                                                                                                         Notary Public
                                                                                                             Signed on 2020/04/29 08:44:11 -8:00
                                                                                                                                                                                                                        Commonwealth of Virginia
                                                                                                                                                                                                                        My commission expires the 31 day of Jul 2020
                                                                                                                                                                                                                     Notary Stamp 2020/04/29 08:44:11 PST          6EAB07B78237
2872E909-3AA0-4EC9-86A8-951DD8F5B0A7 --- 2020/04/29 08:19:27 -8:00 --- Remote Notary




                                                                                                         My Commission Expires: July
                                                                                                                                 ________________
                                                                                                                                     31, 2020




                                                                                                                                                                 10
                                                                                       DocVerify ID: 2872E909-3AA0-4EC9-86A8-951DD8F5B0A7
                                                                                                                                                                                                             Page 10 of 10                   10951DD8F5B0A7
                                                                                       www.docverify.com
